Title: From Thomas Jefferson to Arthur S. Brockenbrough, 12 November 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Answers to the enquiries of mr Brockenbrough’s letter of Nov. 11. 25.1. a smoke house is indispensable to a Virginia family. therefore they must be built for such of the Professors as require them.2. Wood yards, inclosed in paling, are necessary also. there is a nook of ground adjacent to Dr Dunghilson’s inclosure, on the outside, where the wood yard would not be in the way of any thing. there are similar ones I believe at Mr Tuckers, and Dr Emmet’s. I see no objection to the woodyards being placed there. the gentlemen in interior situations will be obliged to have them in their inclosures, or in a corner on the outside3. the question of firewood in the lecturing rooms was maturely considered when the first enactments were on the carpet, and was unanimously negatived, because of the abuses to which it would infallibly lead and because it is no more incumbent on the University to find fire wood for the Students while in their schools, than while in their own rooms. this is generally provided by a small contribution of the Students.4. of the new editions of the enactments every Student is to have 1. every Visitor & Professor 3. those for the Visitors had better be sent to me that I may forward them under frank.5. as you will necessarily have small accounts with most of the Students the forfeitures will properly make a part with accounts for damages and are demandable by you alone. they belong also to the Library fund to replace the books lost.I send you a letter of mr Samuel Williams of London which as a voucher for monies remitted thro’ him to Appleton, should be placed among your files.I salute you with friendship and respectTh: JeffersonMonticello
Nov. 12. 25.wood for a single fire from each of 120. students will supply all the lecturing rooms 5. weeks, to wit, till vacation. after vacation, wood for a single fire from each of 218. students, will supply them 9. weeks, to wit, to the 1st week in April. the Janitor who makes the fires may keep the account, calling on the Students in the order they stand on the Matriculation list or let those who chuse it pay the Janitor the worth of a fire, and he furnish the wood.